DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant’s response filed on February 10, 2022 has been entered. Claims 21-25, 27, 29-31, 34-36, and 38-40 are pending and under examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on February 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,487,828; US 10,017,810; or US 10,718,009 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statements
4.	Applicant’s submission of Information Disclosure Statements on April 12, 2022 and November 24, 2021 is acknowledged. 
	The references listed on the IDS filed on April 12, 2022 have been considered.
	Not all of the references on the IDS of November 24, 2021 were considered. The transmittal letter accompanying this IDS states that the references were cited in parent Application Serial No. 15/984,612, but the only some of the copies required by 37 CFR 1.98(a)(2) are present in the ‘612 application file. The references for which a copy is present in the ‘612 application have been considered in accordance with 37 CFR 1.98(d), but the other references have not been considered. More specifically, the references that were not considered do not have the copy required by 37 CFR 1.98(a)(2) present in either the instant application or the parent application (15/984,612) identified in the transmittal letter. 
	It is also noted that in accordance with the guidance set forth in MPEP 609.02 II.A.2, any information considered by the Office in a parent application has been considered as part of the examiner’s review of the instant application. 
Applicant is also advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Response to Arguments
5.	Applicant’s arguments filed on February 10, 2022 have been fully considered.
	Information Disclosure Statements
	Applicant argues that the deficiencies concerning the IDS noted in the last Office action are remedied by the IDS filed on November 24, 2021 (Remarks, page 8).
	This argument was persuasive in part. Some references not considered previously have been considered, but others were not for the reason discussed above. 
	Objections to the Specification
	Applicant argues that the objections to the specification concerning the continuity information, the format of sequence identifiers, and the identification of trade names/marks used in commerce should be withdrawn in view of the substitute specification filed with the response (Remarks, pages 8-9).
	This argument was persuasive in part. The objections concerning the format of the sequence identifiers and the continuity information have been withdrawn as being obviated by the substitute specification. The objection concerning proper identification of trade names/marks used in commerce has been maintained with modifications, though, because “ION TORRENT” in para. 137 requires identification with the appropriate symbol. 
	Applicant also requests reconsideration of the objection to the specification for failing to provide sufficient antecedent basis for the subject matter of claim 24 (Remarks, pages 8-9). Here, Applicant first argues that since MPEP 2163 states that drawings can provide written description support under 35 U.S.C. 112, the disclosure in Figure 1 cited in the Office action is sufficient and no amendment of the specification is needed. Applicant also notes that there is no requirement for literal support.
	This argument was not persuasive. The examiner agrees that claim 24 should not be rejected under pre-AIA  35 U.S.C. 112, first paragraph for introducing new matter because Fig. 1 provides support for the subject matter. The examiner also agrees that literal support is not required for written description support. The issue raised in the objection is different, though, because MPEP 2163.06 III only discusses the specification (i.e., not the drawings). In view of the guidance set forth in MPEP 2163.06 III, although Figure 1 provides support under pre-AIA  35 U.S.C. 112, first paragraph for the subject matter of claim 24, the specification must also provide support (i.e., antecedent basis) to avoid an objection. In this case, the specification does not provide support, so it remains objected to. 
	Objections to the Drawings
	Applicant argues that the objections should be withdrawn in view of the submission of a substitute specification and replacement drawing sheets (Remarks, page 9).
	This argument was persuasive. The objections have been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claims 21, 26-28, 37 and 40 should be withdrawn in view of the amendment (Remarks, pages 9-10).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 23, 35, and 36 under pre-AIA  35 U.S.C. 112, first paragraph (new matter)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 23 and 35 (Remarks, page 10). 
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 23, 35, and 36 under pre-AIA  35 U.S.C. 112, second paragraph 
	Applicant argues that the issue concerning claim 23 is moot in view of the amendments to claim 23 and para. 7 of the specification (Remarks, pages 10-11). Applicant also argues that the issue concerning claims 35 and 36 is moot in view of the amendments to claim 35 (Remarks, page 11).
	These arguments were persuasive. The rejection has been withdrawn. 
	Rejection of claims 26, 28, 32, and 33 under pre-AIA  35 U.S.C. 112, fourth paragraph 
	Applicant argues that the rejection is moot since claims 26, 28, 32, and 33 have been canceled (Remarks, page 11).
	This argument was persuasive. The rejection has been withdrawn. 
	Duplicate Claims
	The response does not appear to address this issue raised previously concerning claims 37 and 40. It is moot since claim 37 has been canceled. 
	Double Patenting
	Applicant argues that the rejections citing US 9,487,828; US 10,017,810, and US 10,718,009 should be withdrawn in view of the submission of a terminal disclaimer (Remarks, pages 12-13).
	This argument was persuasive. As noted above, the terminal disclaimer is proper. The rejections have been withdrawn accordingly. 
	It is also noted that page 12 of the Remarks discusses a non-statutory double patenting rejection citing US 9,937,231. This appears to be a typographical error in the response since the ‘231 patent was not cited in the last Office action and its claims do not relate to the claims of the instant application.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the CRF of the “Sequence Listing” is defective.
Required response - Applicant must provide a CRF of the Sequence Listing that corrects the errors identified in the attached Validation Report and complies with item (1) above. 

Specification
7.	The substitute specification filed on February 10, 2022 has been entered.
	The substitute specification is objected to because it fails to provide support for the subject matter of claim 24. This claim requires the amplification strand of the universal oligonucleotide tail-adaptor to contain a barcode sequence and for the second amplification to also contain said barcode sequence. The original disclosure provides support for these requirements in Figure 1, but they are never actually stated in the specification. As discussed in MPEP 2163.06 III, when claimed subject matter is supported by the original disclosure but not contained in the specification, Applicant may amend the specification to include this material without introducing new matter. In this case, claim 24 is not an original claim, but it is supported in Figure 1, which is part of the original disclosure. Therefore, Applicant may amend the specification without introducing new matter. Alternatively, Applicant could amend the claim to use the language in original claim 13 since this language also appears in the specification (see, e.g., para. 13).
The substitute specification is also objected to because the term ION TORRENT in para. 137 is a trade name/mark used in commerce that requires identification in accordance with the guidance set forth in MPEP 608.01(v).	

Drawings
8.	The replacement drawings filed on February 10, 2022 are acceptable. 

Claim Interpretation 
9.	 The following terms previously used in the claims are explicitly defined in the specification:
	(i) amplicon/amplification product/amplified product = PCR products (page 11, para. 49);
	(ii) second target-specific primer = a single-stranded oligonucleotide comprising a 3’ target-specific portion and a 5’ portion comprising a nucleic acid sequence that is identical to a second sequencing primer (page 21, para. 85);
	(iii) first adaptor primer/first tail-adaptor primer = a nucleic acid comprising a sequence identical to a 5’ portion of the first sequencing primer (page 21, para. 88);
	(iv) second adaptor primer/second tail-adaptor primer = a nucleic acid comprising a sequence identical to a portion of the first sequencing primer and nested relative to the first adaptor primer (page 21, para. 89); 
	(v) universal oligonucleotide tail-adaptor = a nucleic acid that contains a blocking strand and an amplification strand as well as a ligatable duplex portion and an unpaired end (page 14, para. 65). The blocking strand must contain a 5' duplex portion, and the amplification strand must contain an unpaired 5' portion, a 3' duplex portion, and a 3' T overhang, as well as sequences identical to the first and second sequencing primers (page 14, para. 65); and 
	(v) known target nucleotide sequence = a portion of a target nucleic acid for which the sequence….is known (pages 13-14, para. 63). This paragraph also requires a known target nucleotide sequence to be at least ten nucleotides in length.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 27, 29-31, 34-36, and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21, which is an independent claim, has been amended to include the following changes: 
(i) replacement of “a first tail adaptor primer” with “a first primer that comprises a nucleotide sequence identical to a first portion of the amplification strand”;
(ii) replacement of “a first target-specific primer that anneals to a first portion of a known target nucleotide sequence” with “a second primer that anneals to a first portion of a known target nucleotide sequence”’;
(iii) replacement of “a second tail adaptor primer” with “a third primer that comprises a nucleotide sequence identical to a second portion of the amplification strand”; and 
(iv) replacement of “a second target-specific primer that anneals to a second portion of the known target nucleotide sequence and is nested relative to the first target-specific primer” with “a fourth primer that anneals to a second portion of the known target nucleotide sequence and is nested relative to the second primer.”
Claim 40, which is also an independent claim, contains changes (i), (ii), and (iv) above. This claim also contains change (iii) above with the additional requirement for the third primer to be nested relative to the first primer.
As discussed below in the indefiniteness rejection, the scope of the terms “first primer,” “second primer,” “third primer,” and “fourth primer” in claims 21 and 40 is uncertain because it is unclear whether these new terms in the claims are intended to be synonymous with the following previously recited terms, respectively: (i) first tail-adaptor primer, (ii) first target-specific primer, (iii) second tail-adaptor primer, and (iv) second target-specific primer. 
As noted in the “Claim Interpretation” section above, the previously presented terms have explicit definitions in the specification that, in the case of the first tail-adaptor primer, second target-specific primer, and second tail-adaptor primer, require features in addition to the plain meaning of the terms. For example, the second target-specific primer must, according to its explicit definition on page 21, contain a target-specific 3’ portion and a 5’ portion that comprises a nucleotide sequence that is identical to a second sequencing primer. It is unclear if the “fourth primer” now recited in its place in claims 21 and 40 still must contain the 5’ portion required of the second target-specific primer. Similarly, it is not clear whether the first and third primers now recited in the claims must contain the additional structural features required by the first and second tail-adaptor primers. Based on the newly added “nucleotide sequence identical to a portion of the amplification strand” language in steps (a) and (b) of claims 21 and 40, it appears that the first and third primers need not contain the sequence identical to a 5’ portion of the first sequencing primer required of the first tail-adaptor primer or the sequence identical to a portion of the first sequencing primer and nested relative to the first tail-adaptor primer required of the second tail-adaptor primer (see the explicit definitions for the first and second adaptor-tail primers on page 21).
Applicant’s response identifies at least Figure 1 and paras. 7, 88, and 89 as providing support for the claim amendments (Remarks, page 8).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for amended claims 21 and 40 when the terms “first primer,” “second primer,” “third primer,” and “fourth primer” are not synonymous with, respectively, the terms “first tail-adaptor primer,” “first target-specific primer,” “second tail-adaptor primer,” and “second target-specific primer.” The original disclosure only uses the previously presented terms and contains nothing to indicate that the broader aspects potentially encompassed by the new terms was contemplated. That is, there is nothing in the specification to support the use of primers lacking the structural features set forth in the explicit definitions for the primers. Amending the claims to use the terms explicitly defined in the specification is suggested to address the issue. 
Thus, claims 21 and 40 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for containing new matter. Claims 22-25, 27, 29-31, 34-36, 38, and 39 are also rejected under pre-AIA  35 U.S.C. 112, first paragraph for containing new matter since they depend from claim 21 and do not correct its new matter issues. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25, 27, 29-31, 34-36, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, which is an independent claim, has been amended to include the following changes: 
(i) replacement of “a first tail adaptor primer” with “a first primer that comprises a nucleotide sequence identical to a first portion of the amplification strand”;
(ii) replacement of “a first target-specific primer that anneals to a first portion of a known target nucleotide sequence” with “a second primer that anneals to a first portion of a known target nucleotide sequence”’;
(iii) replacement of “a second tail adaptor primer” with “a third primer that comprises a nucleotide sequence identical to a second portion of the amplification strand”; and 
(iv) replacement of “a second target-specific primer that anneals to a second portion of the known target nucleotide sequence and is nested relative to the first target-specific primer” with “a fourth primer that anneals to a second portion of the known target nucleotide sequence and is nested relative to the second primer.”
Claim 40, which is also an independent claim, contains changes (i), (ii), and (iv) above. Claim 40 also contains change (iii) above with the additional requirement for the third primer to be nested relative to the first primer.
These changes to claims 21 and 40 render the claims indefinite. In particular, the scope of the terms “first primer,” “second primer,” “third primer,” and “fourth primer” in amended claims 21 and 40 is uncertain because it is unclear whether these new terms are intended to be synonymous with the following previously recited terms, respectively: (i) first tail-adaptor primer, (ii) first target-specific primer, (iii) second tail-adaptor primer, and (iv) second target-specific primer. 
As noted in the “Claim Interpretation” section above, the previously presented terms have explicit definitions in the specification that, in the case of the first tail-adaptor primer, second target-specific primer, and second tail-adaptor primer, require features in addition to the plain meaning of the terms. For example, the second target-specific primer must, according to its explicit definition on page 21, contain a target-specific 3’ portion and a 5’ portion that comprises a nucleotide sequence that is identical to a second sequencing primer. It is unclear if the “fourth primer” now recited in its place in claims 21 and 40 still must contain the 5’ portion required of the second target-specific primer. Similarly, it is not clear whether the first and third primers now recited in the claims must contain the additional structural features required by the first and second tail-adaptor primers. Based on the newly added “nucleotide sequence identical to a portion of the amplification strand” language in steps (a) and (b) of claims 21 and 40, it appears that the first and third primers need not contain the sequence identical to a 5’ portion of the first sequencing primer required of the first tail-adaptor primer or the sequence identical to a portion of the first sequencing primer and nested relative to the first tail-adaptor primer required of the second tail-adaptor primer (see the explicit definitions for the first and second adaptor-tail primers on page 21).
Since the structural requirements of the primers used in the method are unclear, claims 21 and 40 are indefinite. 
Claims 22-25, 27, 29-31, 34-36, 38, and 39 are also indefinite since they depend from claim 21 and do not correct its indefiniteness issues. 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23 depends from claim 21 and recites “wherein the amplification strand comprises a nucleic acid sequence identical to the first sequencing primer.” This is not further limiting because it is already required by the explicit definition for the amplification strand on page 14, para. 65 in the originally filed specification.
Applicant may cancel the claim, amend the claim to place it in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
13.	No claims are currently allowable. The claims remain free of the prior art for the reasons set forth in the last Office action, but they are rejected for other reasons. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637